Mr. Justice Scott delivered the opinion of the Court. The first objection we held untenable in the case of Brown v. The State, just decided; and the second cannot be sustained either upon principle or authority. The accused might have challenged for cause before the indictment against him was preferred to the grand jury who found it, and after it was found he might have pleaded in abatement of it, any constitutional disqualification of any of the grand jurors which showed them to be not good and lawful men. After pleading to the indictment, however, and standing his trial on the merits, it was too late to make this objection in any form. There is no error in the record, and the judgment must be affirmed.